DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 15, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant is a hybrid plant, classified in C12N 15/8282, for example.

II. Claim 16, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that , classified in A01H 1/08, for example.

III. Claim 17, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the resistance is dominant, classified in C12N 15/8279, for example.

IV. Claim 18, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID , classified in C12N 15/8271, for example.

V. Claim 19, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant comprises the nucleic acid molecule as an introgression, classified in A01H 1/1255, for example.

VI. Claim 20, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant is a variety, classified in A01H 6/024, for example.
. Claims 22 and 23, drawn to a seed of a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the seed comprises the nucleic acid molecule, including wherein the seed has been primed classified in A01H 1/1245, for example.

VIII. Claim 26, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant has tolerance to at least one herbicide, and wherein the herbicide is glyphosate or an ALS-inhibitor and the tolerance to glyphosate is obtainable from deposition NCIMB 41158 or NCIMB 41159 or the tolerance to an ALS-inhibitor is obtainable from deposition NCIMB 41705, classified in A01H 1/123, for example.
. Claim 27, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant has tolerance to glyphosate and the tolerance to glyphosate is conferred by a DNA fragment defined by particular primers that can amplify the fragment via polymerase chain reaction (PCR), classified in C12N 15/8275, for example.

X. Claims 28 and 29, drawn to a plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3, wherein the plant has tolerance to an ALS-inhibitor and the tolerance is conferred by an acetolactate synthase gene encoding an acetolactate synthase protein which, as a result of a mutation, has at position 569 a different amino , classified in C12N 15/8278, for example.

Claims 24 and 25 link the inventions of Groups VIII-X. If Applicant elects any of these inventions claims 24 and 25 will also be examined.

Claims 1 and 21 link the inventions of Groups I-X. If Applicant elects any of these inventions claims 1 and 21 will also be examined.

XI. Claim 30-32, drawn to a method for identifying a Cercospora beticola-resistant plant of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3; the method comprising detection of the presence and/or expression of the nucleic acid molecule and/or detection of at least one marker locus in the nucleotide sequence of the nucleic acid molecule or in a cosegregating region thereof; and selection of the Cercospora beticola-resistant plant, wherein the detection steps use sequence-specific amplification and/or detection of amplified variable sequences of the plant genome; including wherein the detection , classified in C12Q 1/686, for example.

XII. Claim 33, drawn to a method for farming of plants of subspecies Beta vulgaris subsp. vulgaris, including planting a seed of a plant of the subspecies Beta vulgaris subsp. vulgaris  wherein the seed comprises a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cerospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid sequence according to SEQ ID NO: 3; and cultivating plants from the seed or descendants thereof, wherein the method counteracts an infestation of the cultivated plants with Cercospora, classified in A01C 7/00, for example.

XIII. Claim 34, drawn to a method for producing Cercospora resistant plants of the subspecies Beta vulgaris subsp. vulgaris comprising a nucleic acid molecule encoding a polypeptide that is able to confer resistance to Cercospora beticola in a plant in which the polypeptide is expressed, characterized in that the nucleic acid molecule comprises a nucleotide sequence that comprises SEQ ID NO: 2 or a sequence according to SEQ ID NO: 1 or 53 or a sequence that hybridizes to the complement of one of those sequences under specified conditions or has at least 90% identity with SEQ ID NO: 1 or 2, or a sequence that encodes a polypeptide with at least 90% identity to an amino acid , classified in C12N 15/8261, for example.

XIV. Claim 35, drawn to a method of producing an agronomical sugar beet plant of the genus Beta that displays inproved resistance to Cercospora beticola, the method comprising introgressing into said plant a chromosomal interval that confers the resistance wherein the interval maps to a position between a sequence represented by a marker selected from the group consisting of: s4p4293s01 and s4p4295s01 and sxh0678s01, classified in A01H 1/12, for example.

Claims 24 and 25 link the inventions of groups VIII-X and claims 1 and 21 link the inventions of groups I-X.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claims, claims 1, 21, 24, and 25.  Upon the allowance of any one of the linking claims, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant applications.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In .

The inventions are independent or distinct, each from the other because:
Inventions I-X are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because they each have a different feature; such as being a hybrid, or a double haploid, or having dominant resistance, or being homozygous, or comprising an introgression, or being a variety, or being a seed, or having herbicide tolerance to a specific herbicide.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The only scope that is overlapping is the scope encompassed by the linking claims; and if this broader scope is found to be allowable then all claims linked by the linking claims will be rejoined. There is nothing currently of record to demonstrate the different inventions are obvious variants.  
Inventions I-X and XI are related as product and process of use.  Inventions I-X and XII are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the plants and seeds of inventions I-X can .
Inventions XIII and I-X are related as process of making and product made.  Inventions XIV and I-X are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the plants and seeds of inventions I-X can be made by either the process of invention XIII (transformation) or the process of invention XIV (introgression), for example.

Inventions XI-XIV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operaction and function, because the method of invention XI is a method of detection of the nucleic acid, whereas the method of invention XII is a method of farming using the instant plants/seeds to counteract an infestation of Cercospora, the method of invention XIII is a method of making a transgenic beet plant comprising the required nucleic acid sequence, and the method of invention XIV is a method of introgressing the required nucleic acid sequence via traditional breeding practices.  Furthermore, the inventions as claimed do not .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and,
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Conctact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662